Citation Nr: 1035047	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-37 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with 
right great toe tendonitis in excess of 10 percent from December 
1, 2002 until June 27, 2003 and from September 1, 2003 to August 
10, 2007, and in excess of 30 percent from August 10, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1994 to 
September 1996.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which assigned a temporary total evaluation effective 
August 1, 2002, and continued the 10 percent evaluation from 
November 1, 2002.  In subsequent ratings, the RO extended the 
Veteran's total evaluation to December 1, 2002, and assigned 
another temporary total rating from June 27, 2003 to September 1, 
2003.  

In October 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO increased the 
Veteran's disability rating to 30 percent effective June 17, 
2009.  In August 2009, the Board again remanded this matter to 
the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, the RO 
assigned an earlier effective date for the Veteran's disability 
rating of 30 percent effective August 10, 2007. 

A Veteran is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the time period from December 1, 2002 until June 27, 
2003, and from September 1, 2003 to August 10, 2007, the 
Veteran's service-connected pes planus was manifested by normal 
heel/toe gait, and complete loss of her arch with heels in a 
neutral position, and pain on manipulation and use of the feet. 

3.  For the time period from August 10, 2007, the Veteran's 
service-connected pes planus was manifested by pronated gait and 
severe pes planus bilaterally.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for pes planus 
were not met for the time periods from December 1, 2002 until 
June 27, 2003, and from September 1, 2003 until August 10, 2007, 
and the criteria for a rating in excess of 30 percent were not 
met for the time period beginning August 10, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran was notified of the provisions of the VCAA 
by the RO in correspondence dated in May and November 2006. 
 These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing her 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate her claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
adjudicated, and the RO issued a supplemental statement of the 
case (SSOC) in March 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in November 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence. A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate her 
claim during the course of this appeal.  Her service treatment 
records and all relevant VA and Womack Army Medical Center (AMC) 
treatment records pertaining to her claim have been obtained and 
associated with her claims file.  The Board notes that in 
compliance with the previous Board remand, the RO/AMC have 
exhausted all attempts to get additional Womack AMC records.  The 
Veteran was informed of this development in the June 2009 SSOC 
and requested to provider her own records.  She has also been 
provided with VA medical examinations in May 2004 and June 2009 
to assess the current state of her service-connected bilateral 
pes planus.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and information 
necessary to substantiate her claim, and she has been notified of 
VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating her claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (1997) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are 
for consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

In this case, the Veteran was assigned a 10 percent rating and 
subsequently a 30 percent rating for pes planus with right great 
toe tendonitis under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009).

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009). 
Factual Background

After a review of the evidence, the Board finds that the evidence 
does not support the assignment of ratings in excess of 10 
percent for the Veteran's bilateral pes planus for the time 
period from December 1, 2002 until June 27, 2003, and from 
September 1, 2003 to August 10, 2007, and the assignment of a 
rating in excess of 30 percent for the time period from August 
10, 2007. 

In a August 2002 Womack Army Medical Center (AMC) operative note, 
the Veteran complained of pain ever since she was in service, 
pain whenever she walked for any long period of time, pain with 
all shoes, and the failure of conservative modalities to improve 
her condition.  Upon physical examination, the podiatrist found, 
on the right, prominent first metatarsal head, 10 degrees of 
dorsiflexion about the ankle with calcaneal valgus, 80 degrees of 
dorsiflexion and 35 degrees of plantar flexion, no pain with 
range of motion on the first metarsophalangeal joint (MTPJ), pain 
with palpation about first metarsal head, and positive Tinel's of 
the medial proper digital nerve.  Thereafter, the Veteran 
underwent a right calcaneal slide osteotomy with tendo achilles 
lengthening, lapidus procedure, and right Kinder procedure.  The 
post operative diagnoses included pes planus deformity, accessory 
navicular, and hallux abductovalgus deformity right foot. 

In an August 2002 Womack AMC podiatry note, the Veteran stated 
she had no acute complaints and that her pain medications were 
adequate for pain relief.  The Veteran was able to ambulate while 
non-weight bearing on the right lower extremity.  The Veteran was 
noted to have mild edema in the right foot, no acute drainage, no 
erythema, and mild decreased sensory of right foot and lateral 
right heel.  

In a September 2002 Womack AMC follow-up podiatry note, the 
Veteran reported no pain.  Upon examination, the podiatrist found 
no pain with first MPJ or angle range of motion, hallux off to 55 
degrees without pain, ankle off 10 degrees without pain.  An X-
ray report revealed good osseous healing and alignment. 

In an October 2002 Womack AMC follow-up podiatry note, the 
Veteran had been weight bearing in a cam walker boot.  Upon 
examination, the Veteran had no edema about the foot, minimal 
scar formations, decreased sensation along the lateral scar, no 
pain with ankle range of motion, tenderness about the Achilles, 
no pain with first MPJ range of motion, and 70 degrees of 
dorsiflexion about the first MPJ.  An X-ray report from that time 
revealed signs of bone remodeling about the calcaneus and first 
met-cuniform fusion. 

In an April 2004 VA podiatry consult, the Veteran complained of 
some discomfort, namely burning and tingling of the feet, as well 
as some cramps in the arch area of the right foot.  Upon clinical 
examination, the podiatrist found the posterior tibia and 
dorsalis was 2 out of 4 bilateral, color and temperature was 
within normal limits, the first MPJ had good range of motion; 
however, there was flexibility in the forefoot indicating that 
there was possible flexible pes planus still in existence with a 
pronated gait pattern.  The podiatrist diagnosed pronated gait 
syndrome and flexible pes planus.  

In a May 2004 fee basis VA podiatry examination, the Veteran gave 
a history including a 2002 right calcaneal side osteotomy with 
tendon Achilles lengthening, a Lapidus procedure and a right 
Kidner procedure of the right foot, and a 2003 surgery to remove 
the inserted pins.  The podiatrist noted excessive medial heel 
and medial sole counter wear on both shoes.  The Veteran stated 
she was a veterinarian technician, but that she had not lost any 
time off from work due to her service connected feet condition.  
She complained of difficulty with bilateral feet pain, right 
greater than left with prolonged standing.  The Veteran stated 
that activities of living including household chores that require 
standing and walking long distances increase her feet pain.  For 
the right foot, the Veteran complained of burning and pain along 
her Achilles tendon lengthening procedure, lateral aspect of her 
heel and pain along the entire instep with standing for 
protracted period of time or walking long distances.  For the 
left foot, the Veteran complained of pain along her bunion, first 
metatarsal phalangeal joint and along the medial instep. 

Upon physical examination, the podiatrist found normal heel/toe 
gait.  The examiner noted, on the right, full range of motion of 
her toes, and no evidence of transfer lesion on the plantar 
aspect.  Upon standing, there was complete loss of her arch with 
heels in a neutral position, inversion measured at 30 degrees, 
eversion 20 degrees, 1+ dorsalis pedis pulse, neurovascular 
status intact, Achilles reflexes 1+ bilaterally, and patella 
reflexes 2+ bilaterally.  On the left, the podiatrist found pes 
planus deformity in the standing position, heel is in the neutral 
position, first MTJ, hallux valgus deformity with a first 
metatarsal exostosis, no evidence of plantar callosities or 
transfer lesions, pain to palpation along the entire medial 
instep, inversion 30 degrees, eversion 20 degrees, and intact 
neurovascular status.  X-ray findings from that time on the left 
indicated normal mineralization, good preservation of proximal 
interphalangeal (PIP) and metatarsophalangeal joints (MTP) as 
well as mid-foot joint spaces, and no acute fracture or 
dislocations.  X-ray findings from that time on the right found 
normal mineralization, good preservation at distal 
interphalangeal (DIP), PIP, and MTP joints, arthrodesis of the 
first metatarsal cuneiform joint noted, irregularity of the 
medial aspect of the navicular consistent with surgical 
intervention and early osteoarthritic degenerative changes of the 
talonavicular joint with dorsal subluxation of the talus, 
narrowing of the calcaneocuboid joint, and no acute fracture or 
dislocation noted.  The podiatrist noted radiographic changes 
consistent with arthrodesis of first metatarsal cuneiform joint 
and moderate mid-foot osteoarthritis of the right foot. 

In a September 2004 follow-up podiatry note, the Veteran 
complained of a sharp shooting pain along the lateral aspect of 
the foot, as well as on the dorsal lateral aspect of the foot on 
the right side.  The Veteran stated that it is becoming more 
frequent and sharp shooting pain, as well as numbness and 
tingling.  Upon clinical examination, there was no apparent 
fibrotic tissue present on the lateral aspect from previous 
surgery for flexible pes planus and Achilles lengthening.  The 
podiatrist noted flexible pes planus when weight bearing and 
pronatory gait moderate-to-severe extreme, which the orthotics 
were attempting to control.  He diagnosed flexible pes planus and 
pronation syndrome. 

An August 2007 private treatment record indicated the Veteran was 
physically active and worked full time on a computer.  Upon 
examination, the examiner noted excessive pronation. 

In a private treatment note dated in July 2008, the Veteran 
complained of right foot pain after physical therapy.  The 
examiner diagnosed chronic pain.

In a September 2008 VA progress note, the Veteran complained of 
chronic numbness which seemed to be getting worse over the dorsum 
of her second toe.  She reported occasional shooting pains in 
that lower extremity.  Upon examination, the examiner noted she 
ambulated without difficulty, she has good pulses, 5/5 strength 
bilaterally, she was unable to rise up on her toes on her right 
foot, and she was beginning to develop a bunion on her left foot.  
The examiner also noted that he was unable to locate a Tinel over 
her right distal extremity but that she reported altered 
sensation over the dorsum of all toes.  The examiner also noted 
pes planus.  

In a February 2009 VA follow-up, the Veteran complained of right 
foot cramping and numbness over the dorsum of the second toe.  An 
EMG study from that time was essentially normal with no evidence 
of motor or sensory peripheral neuropathy, nerve entrapment, 
lumbar radiculopathy, or myopathy.  

In a June 2009 VA examination report, the Veteran reported she 
wore orthotics but with little relief, she had an antalgic gait 
with a significant limp on the right side, she was unable to 
stand or walk without pain for more than five minutes, she 
suffered from frequent flare-ups during which she had increased 
pain and swelling in both feet.  The Veteran reported she was 
currently employed and had missed work on several occasions due 
to pain in the feet.  Upon examination, the examiner found no 
pain on dorsiflexion or plantar flexion of the left foot, but 
pain on dorsiflexion on the right foot, normal subtalar motion 
with neutral position in varus, non-tender tendo-Achilles 
bilaterally, hallux valgus deformity on the left foot with 
painful exostosis medially, erythematous, and pain at the 
insertion and along the course of the plantar fascia.  On weight 
bearing, the examiner noted compensatory pronation, depression of 
arch bilaterally with talar bulging, pain on palpation at the 
talar navicular joint, significant bowing on weight bearing worse 
on the right foot. The diagnosis was severe (VA definition) pes 
planus bilaterally. 

In a December 2009 VA podiatry note, the Veteran complained of 
pain in the right foot when bearing weight. 

Analysis

For the Time Period from December 1, 2002 until June 27, 2003, 
and from September 1, 2003 to August 10, 2007

The aforementioned evidence does not reflect any findings that 
would warrant a rating in excess of 10 percent under the 
schedular criteria of the General Rating Formula for the time 
period from December 1, 2002 until June 27, 2003, and from 
September 1, 2003 to August 10, 2007.  Although the Veteran had 
subjective complaints of pain in the arch area of the right foot 
in April 2004 and September 2004 Womack AMC podiatry notes, upon 
clinical evaluation, there was no objective evidence of pain on 
manipulation.  Under Diagnostic Code 5276, a 10 percent rating is 
in order.  As the Veteran did not demonstrate severe flatfoot 
with objective evidence of marked deformity, use accentuated, 
indication of swelling on use, and characteristic callosities, 
she does not meet the rating criteria for a higher 20 percent 
rating.  

Competent medical evidence is also absent any findings of 
bilateral weak foot; acquired claw foot (pes cavus); unilateral 
or bilateral anterior metatarsalgia, (Morton's disease); 
unilateral severe hallux rigidus; or hammer toe for the 
assignment of a higher or separate rating under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5279, 5281, 5282.  Consequently, the assignment of an 
evaluation in excess of 10 percent for the Veteran's foot 
disability based upon any of these diagnostic codes is not 
warranted.  Although in the September 2002 Womack AMC podiatry 
report the Veteran does demonstrate some hallux valgus, the 
disability rating would likewise not service to increase the 
Veteran's disability to in excess of 10 percent. 

The Board has also considered whether a compensable rating based 
on a greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted during this time period.  The 
Board observes that there is no objective evidence that the 
Veteran's foot disability is further limited by fatigue, 
weakness, lack of endurance, or incoordination.  Furthermore, in 
the May 2004 VA examination, the Veteran did not demonstrate 
further limitation after walking on a treadmill.  See 38 C.F.R. 
§§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board recognizes the May 2004 VA examination findings of 
moderate posttraumatic osteoarthritis, but, as there are no 
findings of incapacitating episodes, the Board notes that the 
criteria contained in Diagnostic Code 5003 for rating impairment 
due to arthritis would not serve to increase the rating for the 
Veteran's foot disability to exceed a 10 percent rating.

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 10 percent 
under the schedular criteria for a foot disability for the time 
period from December 1, 2002 until June 27, 2003, and from 
September 1, 2003 to August 10, 2007.

For the Time Period from August 10, 2007

The June 2009 RO decision increased the Veteran's rating to 30 
percent based on the findings of the June 2009 VA examination, in 
which the podiatrist specifically stated that the Veteran's 
bilateral pes planus was severe.  A March 2010 RO decision 
assigned an earlier effective date of August 10, 2007, based on 
an August 2007 private treatment record that indicated excessive 
subtalar pronation upon weight bearing.  Based on the evidence of 
record, the Board finds that a rating in excess of 30 percent for 
pes planus is not warranted.  Although the claims file reports 
marked pronation and tenderness of plantar surfaces of the feet, 
the June 2009 VA examination report specifically stated the 
Veteran has severe disability according to VA classification and 
the examination showed no evidence of marked inward displacement 
and severe spasm of the tendo Achilles on manipulation and not 
improved by orthopedic shoes or appliances that would be required 
for a rating in excess of 30 percent.  

As above, the Board has considered all potentially applicable 
diagnostic codes under 38 C.F.R. § 4.71a in rating her foot 
disability.  None of the competent medical evidence of record 
during this time period, however, shows that the Veteran had 
bilateral weak foot; acquired claw foot (pes cavus); unilateral 
or bilateral anterior metatarsalgia, (Morton's disease); 
unilateral severe hallux rigidus; or hammer toe for the 
assignment of a higher or separate rating under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5279, 5281, 5282.  Consequently, the assignment of a higher 
evaluation for this time period for the Veteran's foot disability 
based upon any of these diagnostic codes is not warranted.  

The Board acknowledges the Veteran's contentions that his foot 
disability is more severely disabling.  However, as noted above, 
the Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 30 percent for pes planus 
from August 10, 2007 must be denied.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Finally, the Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's bilateral pes planus 
with right great toe tendonitis has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with her employment.  


ORDER

Entitlement to an increased rating for bilateral pes planus with 
right great toe tendonitis in excess of 10 percent from December 
1, 2002 until June 27, 2003 and from September 1, 2003 to August 
10, 2007, and in excess of 30 percent from August 10, 2007 is 
denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


